EXHIBIT 10.1

Execution Copy
SEVERANCE AGREEMENT AND RELEASE
     THIS SEVERANCE AGREEMENT AND RELEASE (this “Agreement”) is made by and
between Sean Greene (hereinafter referred to as “Employee”), and Dex One
Corporation (hereinafter, unless the context indicates to the contrary, is
deemed to include its subsidiaries, affiliates, and predecessors referred to as
“Dex One” or the “Company”).
          WITNESSETH THAT:
          WHEREAS, Employee was employed by the Company since the date specified
in Appendix B; and
          WHEREAS, Employee has been terminated from the Company as of the date
set forth in Appendix B;
          WHEREAS, the parties to this Agreement desire to enter into an
agreement memorializing certain benefits and severance compensation payable to
Employee;
          NOW, THEREFORE, in consideration of the mutual covenants and promises
contained in this Agreement and of the actions taken pursuant to this Agreement,
the parties agree as follows:
          1. Employee’s employment with the Company is terminated, pursuant to
Sections 3.1 and 4.2 of the Dex One Corporation Severance Plan — Senior Vice
President (the “Plan”), a copy of which is attached to this Agreement as
Appendix A, effective on the date specified in Appendix B (“Eligible Termination
Date”).
          2. Employee shall be entitled to, and Company hereby agrees to provide
to Employee, the benefits and severance payments, as well as any other
entitlements, set forth in the Plan, in accordance with the provisions of the
Plan; provided, however, that in lieu of the Pro Rata Bonus Payout (as defined
in the Plan) to which Employee would otherwise be entitled under the Plan,
Employee shall be entitled to additional severance compensation in the amount of
Forty-One Thousand Two Hundred Fifty Dollars ($41,250) (the “Additional
Severance”). Employee acknowledges receipt of the full amount of the Additional
Severance, net of all applicable withholding taxes. In addition, Employee shall
continue to participate in the R.H. Donnelley Corporation 2009 Long-Term
Incentive Program for Executive Officers (the “2009 LTIP”) and shall be eligible
to receive a payment of up to Three Hundred Thirty-Seven Thousand Five Hundred
Dollars ($337,500) on or about March 15, 2012 in accordance with the provisions
of the 2009 LTIP and subject to the satisfaction of the performance standards
under the 2009 LTIP. Employee acknowledges that any such payment will be in
complete satisfaction of any amounts owed pursuant to the 2009 LTIP and that
following such payment Employee shall have no further rights thereunder. Any
payment made under the 2009 LTIP shall be reduced by all applicable withholding
taxes. In addition, Employee shall be entitled to a cost of living adjustment
payment in the amount of Six Thousand Dollars ($6,000) (the “COLA Payment”).
Employee acknowledges receipt of the full amount of the COLA Payment, grossed up
for all applicable withholding taxes. In consideration of any severance benefits
provided to Employee pursuant to the Plan, Employee agrees that he shall be
reasonably available to consult by telephone, e-mail, in person and at mutually
convenient times, dates and locations on matters relating to the Company, and
shall cooperate fully with respect to any claims, litigation or investigations,
relating to the Company.
          3. For the purpose of this Agreement, the terms “Confidential
Information,” “Proprietary Information” and “Trade Secrets” shall include, but
not be limited to, all information not generally known to the public at large
relating to Dex One’s business and business practices (in the broadest sense),
which is obtained, observed or developed by Employee as a consequence of or
throughout the employment relationship with Dex One and which, if lost,
disclosed, compromised or used other than in performance of Employee’s assigned
job duties, could potentially result in (a) any loss of business, competitive

 



--------------------------------------------------------------------------------



 



disadvantage, financial or operational damage, embarrassment and/or any loss of
goodwill to or for Dex One or (b) unfair competitive advantage to any
competitor. Examples of Dex One Trade Secrets, Confidential Information and
Proprietary Information include, but are not limited to, patterns, processes,
formulas, computer and training programs, models, devices, designs,
compilations, promotional, marketing and sales programs and strategies, profit
and margin data, market and/or product research and development data, pricing
policies, marketing and promotional campaigns, operational policies, procedures,
methods, processes and materials, lists of customers and clients, customer
preferences, business strategies and methodologies, strategic or business plans,
training manuals and methodologies, employee personnel data, incentive packages,
compensation data and employee performance data, and related information or data
that Dex One furnishes to or obtains from its customers, partners, clients,
subsidiaries, parent or related organizations, all of which Dex One asserts
provides Dex One with an opportunity to obtain an advantage over competitors who
do not have access to the same information. In addition, the parties acknowledge
that (a) Dex One has in the past and may in the future devote significant time,
effort and money to identifying and attracting new clients and expanding into
new markets, (b) Dex One enjoys a widespread reputation for quality and service
which has earned Dex One valuable good-will, and (c) Dex One’s recruitment and
training of high quality sales, marketing and operations personnel is a
significant factor in its success, (d) so that accordingly all relevant
information concerning each of these factors shall also be deemed to constitute
Dex One Trade Secrets, Confidential Information and Proprietary Information.
Without limiting the generality of the foregoing, the existence and terms and
conditions of this Severance Agreement and Release shall also constitute
Confidential Information of Dex One.
          4. The parties acknowledge that as a result of Employee’s employment
relationship with Dex One, Employee has been exposed to and has had access to
Dex One’s Trade Secrets, Confidential Information and Proprietary Information,
the disclosure or unauthorized use of which would cause irreparable harm to Dex
One. Accordingly, the parties agree to the following provisions:
          (a) Employee will not for all time use or use for others or in any way
assist others to use, disclose, communicate, furnish, divulge or make accessible
to others, any of Dex One’s Trade Secrets, Proprietary Information or
Confidential Information, unless authorized to do so by Dex One in writing; and
          (b) Upon Employee’s Eligible Termination Date or at any time prior to
the Eligible Termination Date as the Company may request, Employee will
immediately return to Dex One any and all property, documents or records in the
Employee’s possession, custody or control that constitute Dex One’s Trade
Secrets, Proprietary Information or Confidential Information; provided, however,
that Employee may retain a copy of his electronic contacts file.
          5. Employee shall not make any (i) derogatory statement about the
Company or its officers or employees or (ii) written or oral statement, news
release or other announcement relating to Employee’s employment by the Company
or relating to the Company, its business, affiliates, business partners,
clients, customers or personnel, in each case which is designed or reasonably
likely to embarrass, malign, criticize or defame or result in the disrepute of
any of the foregoing persons.
          6. To the extent the Company is not obligated to publicly disclose
some or all of the terms of this Agreement (either in a filing with the
Securities and Exchange Commission or otherwise), Employee agrees:
          (a) to keep the existence and terms of this Agreement in strict
confidence, provided that Employee may disclose the terms of the Agreement to
his immediate family, state or federal administrative agencies including taxing
authorities, and those with a legal or financial need to know, such as his
lawyer or accountant, in which case, Employee is required to disclose to the
receiving party, in full, the confidentiality and non-disparagement provisions
within this Agreement, and Employee shall bear full responsibility for any
breach of such provisions by the receiving party; and

2



--------------------------------------------------------------------------------



 



          (b) that he will not discuss the terms of this Agreement, or the fact
that a monetary payment was made with any third party (except those with a legal
or financial need to know), including without limitation any former, present, or
future employee of the Company.
          This paragraph specifically prohibits disclosure of any of the alleged
facts and circumstances that form the basis of Employee’s termination of
employment. This Agreement shall not be admissible in any legal proceeding
except in an action to enforce this Agreement or in litigation arising out of
the alleged breach of this Agreement.
          Employee further agrees that if he is required to make disclosures
regarding the Company or this Agreement pursuant to a subpoena or judicial or
administrative order, he shall immediately notify the General Counsel of the
Company in writing upon its receipt and prior to responding to such subpoena or
order.
          7. Employee agrees that in the event of any breach of the covenants
contained in paragraphs 1, 2, 3, 4, 5 or 6, in addition to any other legal or
equitable remedies that may be available to the Company, the Company may
(a) obtain specific performance against Employee and/or (b) cease all payments
required to be made to Employee under the Plan and this Agreement and recover
all such payments previously made to Employee pursuant to the Plan and this
Agreement. The foregoing sentence is not intended, nor shall it be construed, to
limit Employee’s right to dispute the factual basis underlying any claim by the
Company for such remedy. The parties agree and acknowledge that any such breach
or threatened breach would cause irreparable injury to the Company that cannot
reasonably or adequately be quantified and that such relief does not constitute
in any way a penalty or forfeiture. Employee further acknowledges that if any
action in law or in equity is necessary to enforce or interpret the terms of
this Agreement, the non-prevailing party shall be responsible for all reasonable
costs and expenses, including attorneys’ fees, incurred by the prevailing party.
          8. In consideration of the covenants of the Company set forth herein
and the other valuable consideration and benefits provided to Employee by the
Company hereunder, and as required by the Plan, Employee, Employee’s family,
representatives, heirs, executors, administrators, successors and assigns
release and forever discharge the Company and its successors, assigns,
subsidiaries and affiliates, and their respective past and present directors,
officers, employees, attorneys, agents, insurers, and their employee benefit
plans and programs and their trustees, fiduciaries or administrators (hereafter
referred to collectively as “Releasees”) from any and all claims, demands,
debts, damages, injuries, actions or rights of action of any nature whatsoever,
whether known or unknown which Employee had, now has or may have against the
Company and any or all Releasees from the beginning of Employee’s employment to
and including the date of this Agreement relating to or arising out of
Employee’s employment with the Company or the termination of such employment,
whether based on tort, contract (express or implied, oral or written), common
law, or any federal, state, or local statute, regulation, ordinance, or other
law, other than a claim with respect to a vested right Employee may have to
receive benefits under any plan maintained by the Company or where such a
release is otherwise prohibited by law. Employee represents that Employee has
not filed any action, complaint, charge, grievance or arbitration against the
Company or any of the Releasees. By releasing the claims described in this
Paragraph 8, Employee does not waive any claims that cannot be waived as a
matter of law.
          Employee understands that there are various federal, state, and local
laws that prohibit employment discrimination on the basis of, among other
things, age, sex, race, color, national origin, religion, and disability, and
that these laws are enforced by various government agencies. Employee intends to
give up any rights Employee may have under these laws or any other federal or
state statute or common law. Employee understands that his waiver of claims and
his release as contained in this Agreement includes, but is not limited to,
claims for breach of an implied or express employment contract, claims for
wrongful discharge, claims under the Age Discrimination in Employment Act,
claims under the Older Workers Benefits Protection Act, claims under the
Americans with Disabilities Act, claims under Title VII of the Civil Rights Act
of 1964, claims under Sections 1981 through 1988 of Title 42 of the United
States Code, claims under The Employee Retirement Income Security Act of 1974,
except for any vested benefits under any tax qualified benefit plan, claims
under The Immigration Reform and Control Act,

3



--------------------------------------------------------------------------------



 



claims under the Worker Adjustment and Retraining Notification Act and any state
layoff or plant closing law, claims under The Fair Credit Reporting Act, claims
under The Family and Medical Leave Act, claims under The Equal Pay Act, claims
under The Sarbanes-Oxley Act, to the extent permitted by law, claims under the
California Fair Employment and Housing Act, claims under federal and state
family leave laws, employment and discrimination claims under California or
North Carolina law, and any other claims pursuant to any other federal, state,
or local law or regulation regarding discrimination or employment.
          9. Employee understands and expressly agrees that this Agreement
extends to all claims of every nature and kind whatsoever, known or unknown,
suspected or unsuspected, past or present, which Employee has or may have
against the Company and Releasees, and all rights under section 1542 of the
California Civil Code are hereby expressly waived by Employee. Such section
reads as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
          Employee agrees that he has read this Agreement, including the general
release provisions and the waiver of California Civil Code Section 1542.
Employee further agrees that he has had the opportunity to consult an attorney
about the Agreement and specifically about the waiver of Civil Code
Section 1542. Employee acknowledges that he understands this Agreement and the
Civil Code Section 1542 waiver. Employee also affirms that he freely and
knowingly enters into this Agreement.
          Employee acknowledges that he may later discover facts different from
or in addition to those he knows or now believes to be true with respect to the
matters released or described in this Agreement. Employee agrees that the
releases and agreements set forth in this Agreement will remain effective in all
respects notwithstanding any later discovery by Employee of any different or
additional facts. Employee agrees that he assumes any and all risk of any
mistake in connection with the true facts involved in the matters, disputes, or
controversies described in this Agreement.
          10. Employee affirms he has not filed, caused to be filed, or is
presently a party to any claim, complaint, or action against the Company or any
of the Releasees in any forum or form. Employee also affirms he has been paid or
has received all leave (paid or unpaid), compensation, wages, bonuses,
commissions, severance or benefits to which he may be entitled up to the date of
this Agreement, and that no other leave (paid or unpaid), compensation, wages,
bonuses, commissions, severance or benefits are due to him, except as provided
in this Agreement. Employee also affirms he has no known workplace injuries or
occupational diseases, and that he has been provided or has not been denied any
leave requested under the Family and Medical Leave Act or any other state or
local law providing for leave. Employee also affirms that he has not divulged
any proprietary or confidential information of the Company and will continue to
maintain the confidentiality of such information consistent with the Company’s
policies and his agreement(s) with the Company and/or common law.
          Employee further affirms that he has not been retaliated against for
reporting any allegations of wrongdoing by any Releasees, including but not
limited to the Company and it officers, including any allegations of corporate
fraud. Both Parties acknowledge that this Agreement does not limit either
party’s right, where applicable, to file or participate in an investigative
proceeding of any federal, state or local government agency. To the extent
permitted by law, Employee agrees that if such administrative claim is made, he
shall not be entitled to recover any individual monetary relief or other
individual remedies.
          Employee affirms that all of the Company’s decisions regarding
Employee’s pay and benefits through the date of Employee’s separation of
employment were not discriminatory based on age, disability, race, color, sex,
religion, national origin or any other classification protected by law.

4



--------------------------------------------------------------------------------



 



          11. Except as otherwise prohibited by law, Employee covenants that
neither Employee, nor any of Employee’s respective heirs, representatives,
successors or assigns, will commence, prosecute or cause to be commenced or
prosecuted against the Company or any of the Releasees any action or other
proceeding based upon any claims, demands, causes of action, obligations,
damages or liabilities which are being released by this Agreement, nor will
Employee seek to challenge the validity of this Agreement, except that this
covenant not to sue does not affect Employee’s future right to enforce
appropriately the terms of this Agreement in a court of competent jurisdiction.
          12. Employee acknowledges that:
          (a) Employee has been advised to consult with an attorney of his own
choice about the meaning and effect of this Agreement because Employee waives
important rights by signing this Agreement, including rights to sue for age
discrimination under the Age Discrimination in Employment Act;
          (b) Employee has had a period of twenty-one (21) days within which to
consider this Agreement;
          (c) Employee agrees that any modifications, material or otherwise,
made to this Agreement do not restart or affect in any manner the original up to
twenty-one (21) calendar day consideration period;
          (d) Employee has a period of seven (7) days from the date that
Employee signs this Agreement within which to revoke it and that this Agreement
will not become effective or enforceable until the expiration of this seven
(7) day revocation period. To be effective, Employee’s revocation must be in
writing and delivered either by mail or by hand within the 7-calendar day period
to: Dex One Corporation, Human Resources, 1001 Winstead Drive, Cary, North
Carolina 27513. If by mail, the revocation must be: (1) postmarked within the
seven (7) calendar day revocation period, (2) properly addressed, and (3) sent
by certified mail, return receipt requested; and
          (e) Employee fully understands the terms and contents of this
Agreement and freely, voluntarily, knowingly and without coercion enters into
this Agreement. Employee also understands and agrees that Employee would not
receive the monies and/or benefits specified herein, except for Employee’s
execution of this Agreement and the fulfillment of the promises herein
contained.
          13. This Agreement and the Appendices hereto constitute the entire
agreement of the parties with respect to the subject matter hereof and all prior
negotiations or representations between the parties with respect to the subject
matter of this Agreement are superseded hereby. It shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
successors, assigns, heirs and legal representatives but neither this Agreement
nor any rights hereunder shall be assignable by Employee without the Company’s
written consent. This Agreement may be amended only by a subsequent written
agreement executed by both an officer of Dex One and by the Employee named
herein.
          14. If for any reason any one or more of the provisions of this
Agreement shall be held or deemed to be inoperative, unenforceable or invalid by
a court of competent jurisdiction, such circumstances shall not have the effect
of rendering such provision invalid in any other case or rendering any other
provisions of this Agreement inoperative, unenforceable or invalid, and all such
other provisions shall remain in full force and effect, and it is the express
intent of the parties that any such affected provision shall be read by such
court to be as broad and restrictive as possible without being found to be
inoperative, unenforceable or invalid.
          15. This Agreement shall be construed in accordance with the laws of
the State of California (without regard to the state’s conflict of law
provisions), except to the extent superseded by applicable federal law. Employee
expressly consents that any action or proceeding relating to this Agreement
initiated by Employee will only be brought in a court located in Los Angeles,
California.

5



--------------------------------------------------------------------------------



 



          16. The parties agree that neither this Agreement nor the furnishing
of the consideration for this Agreement shall be deemed or construed at any time
for any purpose as an admission by Releasees of wrongdoing or evidence of any
liability or unlawful conduct of any kind.
          IN WITNESS WHEREOF, Employee and Dex One Corporation, by its duly
authorized officer, have hereunder executed this Agreement.

                Dated: April 7, 2011  /s/ Sean Greene       Sean Greene   

            DEX ONE CORPORATION
      By:   /s/ Gretchen Zech         Name:   Gretchen Zech        Title:  
SVP/Human Resources   

6



--------------------------------------------------------------------------------



 



         

APPENDIX A
Dex One Corporation
Severance Plan — Senior Vice President
[Copy Attached]

 



--------------------------------------------------------------------------------



 



APPENDIX B
Employee’s Hire Date was: August 4, 2003
Employee’s Termination Date is: March 31, 2011

 